NOT DESIGNATED FOR PUBLICATION


                                    STATE OF LOUISIANA


                                       COURT OF APPEAL


                                          FIRST CIRCUIT



                                         NO. 2021 CA 1527



                                  COLBY S. HARRINGTON


                                                     VERSUS


BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY
   AND AGRICULTURAL AND MECHANICAL COLLEGE AND
                         ANDREA BEAUCHAMP CARROLL

                                                               Judgment Rendered:      SEP 2 9 2022




                                          On Appeal from the
                                      19th Judicial District Court
                             In and for the Parish of East Baton Rouge
                                               State of Louisiana
                                        Trial Court No, 691612


                        Honorable Ronald R. Johnson, Judge Presiding




Mark A. Harrington                                             Attorney for Plaintiff A
                                                                                      - ppellant,
Benton, LA                                                     Colby S. Harrington


Guice A. Giambrone, III                                        Attorneys for Defendants -Appellees,

Craig R. Watson                                                Board of Supervisors of Louisiana State
Amanda M. Plaiscia                                             University and Agricultural and
Jeremy D. Rush                                                 Mechanical College, Andrea
Metairie, LA                                                   Beauchamp Carroll, Thomas C.
and-                                                           Galligan, P. Raymond Lamonica, and

Carlton " Trey" Jones, III                                     Alexander Timothy Griffin
Johanna A. Posada
Baton Rouge, LA

                                                 6r T< <                                      A b     3"       5t
                                                                                                                    Ck,. tz
                   C, ' T.    Cor, C' -. r 5                       C0.SOn 5    G155;   5Ae-
       e? If
w1--
               3
                                                                                                           6   y    CqH
Chez '- J.           ccAAntonio M. " Tony" Clayton              Attorneys for Defendant -Appellee,
Michael P. Fruge                        Claire Elizabeth Traver
Port Allen, LA
and-


Andy Dupre
New Orleans, LA
and-


Kyle Findley
Houston, TX




              BEFORE: WHIPPLE, C. J., CHUTZ, AND HESTER, JJ.




                                    2
HESTER, J.


       This is an appeal by plaintiff, Colby S.         Harrington, from the trial court' s


judgment denying his motion for reconsideration and/ or rehearing, sustaining the

peremptory exception raising the objection of no cause of action raised by

defendants, the Board of Supervisors of Louisiana State University and Agricultural

and Mechanical College,        Andrea Beauchamp Carroll,           Thomas C. Galligan, P.


Raymond      Lamonica,     and    Alexander     Timothy     Griffin,   and
                                                                              dismissing    Mr.


Harrington' s claim for a mandatory preliminary injunction.              For the reasons that


follow, we affirm in part, reverse in part and remand.


                        FACTS AND PROCEDURAL HISTORY


       Mr. Harrington was a law student at the Louisiana State University Law

Center (" Law Center")      in the spring semester of 2018 when administrators at the

Law Center became aware of academic cheating allegations. According to a law

student' s report to administrators, Mr. Harrington and another law student stole


copies of unadministered examinations from faculty offices. Independently, but at

the same approximate time, Law Center staff discovered two " keystroke loggers" 1


that were installed on computers at the Law Center, including one on the computer

of the administrative assistant to several of Mr. Harrington' s professors.                Upon


discovering the keystroke loggers, a motion -activated camera was installed in the

administrative assistant' s office, and that same night, the camera recorded a series


of still images of a person in a hooded sweatshirt breaking into the locked office.

The intruder' s identity could not be determined from the still images; however, video




        A keystroke logger is a small physical device that resembles a jump drive storage device.
It plugs into a USB port on a computer, after which it records all the keystrokes made on that
computer, including login credentials of anyone using that computer. Once the keystroke logger
has been retrieved, a person who is not authorized to use the computer can extract the login
credentials of authorized users from the keystroke logger, thereby gaining unauthorized access to
the computer network.




                                                3
footage from another area within the Law Center confirmed Mr. Harrington was


inside the Law Center that night, after hours.

      Law Center administrators,     including Associate Dean Andrea Beauchamp

Carroll ( Professor Carroll),   investigated the allegations during the spring and

summer of 2018.   At the beginning of the fall semester in 2018, LSU initiated formal

disciplinary proceedings against Mr. Harrington and sent a formal written complaint

notifying Mr.   Harrington of the charges against him.        Prior to the disciplinary

hearing, LSU provided Mr.       Harrington with a list of anticipated witnesses and


evidence as well as copies of documentary evidence to be used by LSU at the

hearing.

      Mr. Harrington' s disciplinary hearing was held on October 15, 2018, before a

panel of three law students and two law faculty members.           Mr. Harrington was


represented by an attorney who was allowed to examine witnesses at the hearing and

to present testimony and evidence on behalf of Mr. Harrington. During the hearing,

the panel heard from Mr. Harrington,       Law Center faculty and professors,       the


administrative assistant whose office was broken into, Dean Thomas Galligan, and


other Law Center students ( including Claire Elizabeth Travor).     The panel was also


presented with certain text messages discussing allegations of Mr. Harrington' s

cheating, Mr. Harrington' s Law Center transcript, and a multitude of documents

relating to these professors'   final examinations: previously administered and not

circulated   exams,   and exams for the semester in question,         along with Mr.

Harrington' s answers thereto.      Thereafter,   the panel unanimously found Mr.

Harrington violated the Law Center' s Code of Student Professional Responsibility

and recommended Mr. Harrington be expelled from the Law School.              The panel


issued its report on November 1, 2018.         Mr.   Harrington' s attorney submitted a

response to the report and recommendation and on December 10, 2018, the Law


Center' s Dean designee, Raymond Lamonica, upheld Mr. Harrington' s expulsion,



                                           4
but nonetheless ruled Mr. Harrington could apply for readmission after twelve

months.




      On December 10, 2019, Mr. Harrington filed suit against the Board of


Supervisors of Louisiana State University and Agricultural and Mechanical College

 LSU")    and Professor Carroll in connection with his expulsion from the Law


Center, raising claims based on breach of contract, due process violations, fraud,

negligence, abuse of rights, and intentional interference of contract. Mr. Harrington


also asserted claims for preliminary and permanent mandatory injunctive relief and

judicial review of a final agency decision under the Louisiana Administrative

Procedure Act, La. R.S. 49:950, et seq.    The petition alleged that, after allegations


of cheating swirled around the Law Center, Professor Carroll felt pressure to find a

culprit and adopted the unsubstantiated claims of two students, one a rival classmate,


the other, Mr. Harrington' s ex- girlfriend, to incriminate Mr. Harrington in the


cheating scandal.   He further alleged that the pressure Professor Carroll was under


caused her to be biased in her investigation against him, building a case without

actual evidence to show that he cheated.


      On August 5, 2020, Mr. Harrington filed a motion and order to set an


evidentiary hearing on his claim for mandatory preliminary injunctive relief. LSU

and Professor Carroll objected to setting the matter for hearing, asserting that the

trial court did not have legal authority to grant Mr. Harrington a mandatory

preliminary injunction and citing Deshotels v. White, 2016- 0889 ( La. App. 1 st Cir.

8/ 16/ 17), 226 So. 3d 1211 ( en bane), writ denied, 2017- 1565 ( La. 1215117), 231


So. 3d 628.   Nevertheless, the trial court issued an order setting Mr. Harrington' s

mandatory preliminary injunction for a full evidentiary hearing.

      At the hearing, the trial court heard arguments of the parties and received

testimony and documentary evidence.     The matter was taken under advisement, and


the trial court later issued its ruling in open court. Indicating that the matter was


                                           5
heard on " judicial review of a final agency decision,"            the trial court ruled that the


 proceeding conducted [ by LSU] denied plaintiff appellant' s rights to due process

in that such proceeding was not conducted with proper notice, opportunity to be

heard, and have exhibits of evidence presented before the proceeding and before an

arbiter who is neutral and fair."        The trial court further stated that LSU sought to


expel Mr. Harrington based on no evidence, and only offered an opportunity to apply

for readmission one year after expulsion,              which LSU had summarily denied.

Accordingly, the trial court ordered that the enforcement of the administrative

decision of expulsion be stayed and that the parties review Mr. Harrington' s


application for readmission or conduct a full and fair trial on the administrative level

with rights of due process. The court also dismissed Mr. Harrington' s "                application




for mandatory injunction."

       The trial court ultimately signed a partial judgment on September 23, 2020,

reducing its oral ruling to writing, stating, in pertinent part, that " the application for

preliminary mandatory injunction is DISMISSED." Mr. Harrington did not seek

appellate review of the trial court' s ruling on his request for a mandatory preliminary

injunction.2    Instead, on November 18, 2020, Mr. Harrington filed a motion for


reconsideration and/ or rehearing of the September 23, 2020 ruling on the mandatory

preliminary injunction, which LSU opposed.

       Mr. Harrington also obtained leave of court on November 18, 2020 to file an

amended     and   supplemented       petition.    The amended petition consisted of 564


numbered     paragraphs,     and named additional defendants,            including LSU interim

President Thomas C. Galligan, Law Center Professor P. Raymond Lamonica, Claire




       2 LSU sought supervisory review of the portion of the September 23, 1.020 ruling staying
the enforcement of the administrative decision of expulsion and ordering the parties to review Mr.
Harrington' s application for readmission or conduct a full and fair trial on the administrative level
with rights of due process, and this court reversed the trial court' s ruling. Harrington v. Board
of Supervisors of Louisiana State University & Agricultural & Mechanical College, 2020-
1012 ( La. App. 1st Cir. 12114120), 2020 WL 7333455 ( unpublished writ action).


                                                  2
Elizabeth Traver, and Alexander Timothy Griffin.         In the amended petition, Mr.


Harrington requested that, "    after an evidentiary hearing,"   the trial court issue a


mandatory preliminary injunction against LSU ordering it to rescind his expulsion,

reinstate him at LSU as a student in good standing without any expulsion noted on

his transcript or record, issue a letter of good standing to Mr. Harrington, permit Mr.

Harrington to complete the rest of his juris doctor degree, and make all classes


available to Mr. Harrington so that he may complete all coursework required to

graduate in the spring of 2021, pending further proceedings in this suit.                Mr.


Harrington further requested that a permanent mandatory injunction against LSU be

issued after a full trial on the merits.

       In response to Mr. Harrington' s amended petition, LSU, Professor Carroll,


LSU Interim President Galligan, Professor Lamonica, and Mr. Griffin (the " LSU

Defendants")     filed a consolidated pleading urging the following: (     1)   motion for


sanctions pursuant to La. Code Civ. P. art. 863, contending that Mr. Harrington' s

 lawsuit cannot proceed until [ Mr. Harrington]      demonstrates there is evidentiary

support for the reprehensible accusations contained in the Amended Petition" ( italics

removed); (   2) motion to strike the amended petition pursuant to La. Code Civ. P. art.


964; ( 3)   dilatory exception raising the objection of unauthorized use of summary

proceedings and improper cumulation of actions, seeking to sever and dismiss Mr.

Harrington' s claim under the Louisiana Procedures Act;           and (   4)    peremptory


exception raising the objection of no cause of action,        seeking to dismiss Mr.

Harrington' s mandatory preliminary injunction.

       After a hearing was held on Mr. Harrington' s motion for reconsideration

and/or rehearing and the LSU Defendants' exception raising the objection of no

cause of action the trial court took the matter under advisement. On October 8, 2021,


the trial court issued an oral ruling, denying Mr.           Harrington' s      motion   for




                                            7
reconsideration and/or rehearing and sustaining the LSU Defendants'                         exception




raising the objection of no cause of action.

        The trial court' s ruling was reduced to writing and signed by the trial court on

December 15, 2021, and Mr. Harrington appealed.'                   After this court examined the


record,
          an interim order was issued, pointing out that the December 15,                         2021


judgment sustained the exception raising the objection of no cause of action but

lacked decretal language dismissing any and/ or all of Mr. Harrington' s claims.                    The


matter was remanded to the trial court for the limited purpose of instructing the trial

court to sign an amended judgment correcting the deficiency and complying with

La. Code Civ. P. art. 1951.           Subsequently, the record was supplemented with an

amended judgment, signed by the trial court on March 28, 2022,                         in which Mr.


Harrington' s claim for mandatory preliminary injunction was dismissed with

prejudice.



                                    LAW AND ANALYSIS


Preliminaty Inunction

        A preliminary injunction is an interlocutory judgment designed to preserve

the status quo between the parties pending a trial on the merits.                              Stevens


Construction &        Design, L.L.C. v. St. Tammany Fire Protection District No. 1,

2018- 1759 (    La. App.     1st Cir. 1116/ 20), 295 So. 3d 954, 957- 58, ( en Banc),               writ



denied, 2020- 00977 ( La. 11/ 4120), 303 So. 3d 650.                 A preliminary injunction is

issued in summary proceedings incidental to the main demand for permanent


         3 Mr. Harrington filed a motion and order for devolutive appeal on October 21, 2021, within
 fifteen days of the trial court' s oral ruling issued on October 8, 2021. See La. Code Civ. P. art.
 3612( C) (" An appeal from an order or judgment relating to a preliminary injunction must be taken,
 and any bond required must be furnished, within fifteen days from the date of the order or
judgment.") See also Stevens Construction & Design, L.L.C. v. St. Tammany Fire Protection
District No. 1, 2018- 1759 ( La. App. 1 st Cir. 1/ 16/ 20), 295 So. 3d 954, 958, ( en hanc), writ denied,
 2020- 00977 ( La. 11/ 4/ 20), 303 So. 3d 650. The trial court' s oral ruling was ultimately reduced to
 writing and signed on December 15, 2021, curing any defect in the appeal taken prior to the
judgment being signed. See Overmier v. Traylor, 475 So. 2d 1094, 1094- 95 ( La. 1985)
  concluding that an appeal of an oral ruling on a preliminary injunction granted before the signing
of the judgment is subject to dismissal until the judgment is signed, but any previously existing
defect in the appeal was cured once the judgment was signed by the trial court).
injunctive relief.   Concerned Citizens for Proper Planning, LLC v, Parish of

Tangipahoa, 2004- 0270 ( La. App. 1st Cir. 3124105),   906 So. 2d 660, 664. Pursuant


to La. Code Civ. P. art. 3602, a preliminary injunction shall not issue unless notice

is given to the adverse party and an opportunity had for a hearing assigned not less

than two nor more than ten days after service of the notice.


      A prohibitory preliminary injunction is one that seeks to restrain conduct and

may be issued without the showing of irreparable injury in certain cases. Deshotels,

226 So. 3d at 1218, n.9.    Generally, a party seeking the issuance of a preliminary

injunction must show that he will suffer irreparable injury if the injunction does not

issue and must show entitlement to the relief sought; this must be done by a prima

facie showing that the party will prevail on the merits of the case.        Concerned


Citizens for Proper Planning, LLC, 906 So.2d at 664.

      A mandatory injunction commands a party to take specific action. City of

New Orleans v. Board of Directors of Louisiana State Museum, 98- 1170 ( La.


312199),   739 So. 2d 748, 756. A mandatory preliminary injunction has the same basic

effect as a permanent injunction.    Deshotels, 226 So. 3d at 1218.   Accordingly, a

mandatory injunction may not be issued on a merely prima facie showing that the

party seeking the injunction can prove the necessary elements. Instead, the party

must show by a preponderance of the evidence at an evidentiary hearing that he is

entitled to the preliminary injunction. City of New Orleans, 739 So. 2d at 756.

       Notwithstanding, this court stated that "[ g] iven mandatory injunctions and

prohibitory injunctions have different procedural rules and evidentiary burdens, one

court even recognized, as do we, that as a matter oflaw, it is not possible to issue a

mandatory preliminary injunction."       Deshotels, 226 So. 3d at 1218. (    Emphasis


added.)
            See also Hyman v. Puckett, 2015- 0930 ( La. App. 4th Cir. 514116),    193


So. 3d 1184, 1189.    Stated another way, " a mandatory injunction cannot, as a matter




                                           9
of law, be a preliminary injunction."             Plantation Trace Development, LLC v.


Scott, 2018- 1044 ( La. App. 1 st Cir. 6/ 25/ 19),      2019 WL 2612862, * 4 ( unpublished).


Motion for Reconsideration and/or Rehearing

       The Louisiana Code of Civil Procedure does not provide for a motion to


reconsider with respect to any judgment, and such a motion is generally treated as a

motion for new trial.'          Harris v.    Louisiana Department of Public Safety &

Corrections, 2019- 1657 ( La. App.            1st Cir. 8/ 3120), 310 So. 3d 211, 214.        A trial


court has much discretion in determining whether to grant a motion for new trial;

however, the denial of a motion for new trial should not be reversed on appeal unless


there has been an abuse of discretion.5 Wright v. Bennett, 2004- 1944 ( La. App. 1 st
Cir. 9/ 28/ 05), 924 So. 2d 178, 191.       See also La. Code Civ. P. art. 1971.


       In this appeal, Mr. Harrington maintains that the trial court legally erred in

denying his motion for reconsideration and/ or rehearing of the September 23, 2020

ruling on the mandatory preliminary injunction. However, we cannot say that the

trial court abused its discretion in light of our pronouncement in Deshotels, 226


So. 3d at 1218, that as a matter of law,            it is not possible to issue a mandatory

preliminary injunction. Accordingly, we do not find merit to Mr. Harrington' s

second, third, and fourth assignments of error.6




       4 Without approving the procedural vehicle utilized by Mr. Harrington, we attempt to do
justice in reviewing the ruling of the trial court, which requires reliance on the Louisiana Code of
 Civil Procedure articles concerning motions for new trial.
        s The denial of the motion for reconsideration and/ or rehearing is an interlocutory and non -
appealable ruling. See McKee v. Wal- Mart Stores, inc., 2006- 1672 ( La. App. 1st Cir. 6/$/ 07),
964 So. 2d 1008, 1013, writ denied, 2007- 1655 ( La. 10126/ 07),  966 So. 2d 583 ( finding that the
denial of a motion for new trial is an interlocutory and non -appealable judgment). However, the
trial court' s denial of Mr. Harrington' s motion was incorporated into the same judgment and
interrelated with the ruling dismissing his claim for mandatory preliminary injunction, which is
appealable pursuant to La. Code Civ. P. art. 3612; therefore, it is appropriate to consider the
interlocutory ruling. See Stevens v. St. Tammany Parish Government, 2016- 0534 ( La. App.
1st Cir. 1/ 18/ 17), 212 So. 3d 568, 578.
        6
            Having determined that the trial court did not abuse its discretion in denying the motion
for reconsideration and/ or rehearing, we pretermit those portions of Mr. Harrington' s second, third,
and fourth assignments of error concerning whether the trial court erred in declaring that it was
 procedurally barred" from reviewing the September 23, 2020 denial of the mandatory preliminary
injunction.




                                                   10
No Cause o Action


      In his first assignment of error, Mr. Harrington states that the trial court

committed legal error in sustaining the LSU Defendants'           peremptory exception


raising the objection of no cause of action, finding that a mandatory preliminary

injunction was not a valid cause of action.            Notwithstanding the substantive

arguments of the parties, we find merit in this assignment of error.


      The function of the peremptory exception raising the objection of no cause of

action is to test the legal sufficiency of the petition by determining whether the law

affords a remedy on the facts alleged in the pleading.          Everything on Wheels

Subaru, Inc.    v.   Subaru South, Inc., 616 So. 2d 1234,        1235 ( La. 1993).    For


purposes of the exception, all facts pled in the petition as well as facts shown in any

documents annexed to the petition must be accepted as true.               Expert Riser


Solutions, LLC v. Techcrane International, LLC, 2018- 0612 ( La. App. 1 st Cir.

12128/ 18), 270 So. 3d 655, 663.    See also La. Code Civ. R art. 854.      Because the


exception of no cause of action raises a question of law and the trial court' s decision


is based solely on the sufficiency of the petition, appellate review of the trial court' s

ruling on an exception raising the objection of no cause of action is de novo.

Scheffler v. Adams and Reese, LLP, 2006- 1774 ( La. 2/ 22/ 07), 950 So. 2d 641, 647.


An exception of no cause of action should be granted only when it appears beyond

doubt that the plaintiff can prove no set of facts in support of any claim that would

entitle him to relief. Expert Riser Solutions, LLC, 270 So. 3d at 663.


       Generally, an exception of no cause of action should not be maintained in part;

the purpose of this general rule is to prevent a multiplicity of appeals that forces an

appellate court to consider the merits of the action in a piecemeal fashion.


Everything on Wheels Subaru, Inc., 616           So. 2d at 1236. If there are two or more


items of damages or theories of recovery which arise out of the operative facts of a

single transaction or occurrence, a partial judgment on an exception of no cause of



                                            11
action should not be rendered to dismiss one item of damages or theory of recovery.

In such a case, there is truly only one cause of action, and a judgment partially

maintaining the exception is generally inappropriate.     Id. at 1239. However, if two


or more actions are cumulated which could have been brought separately because

they were based on the operative facts of separate and distinct transactions or

occurrences,
               a partial judgment may be rendered to dismiss one action on an

exception of no cause of action, while leaving the other actions to be tried on the

merits.
          In such a case, there are truly several causes of action, and a judgment

partially maintaining the exception as to one separate and distinct cause of action is

generally appropriate. Id.


      In considering an exception of no cause of action in multi -claim litigation in

which the court might rule in favor of the exceptor on less than all claims or on the

rights of less than all parties, the court must first determine whether: ( 1) the petition


asserts several demands or theories of recovery based on a single cause of action

arising out of one transaction or occurrence; or (2) the petition is based on several

separate and distinct causes of action arising out of separate and distinct transactions

or occurrences.    Everything on Wheels Subaru, Inc.,        616 So. 2d at 1242.    If the


former, then the court should overrule the exception of no cause of action when the


petition states a cause of action as to any demand or theory of recovery; if the latter,

then the court should maintain the exception in part. Id.


      Here, Mr. Harrington' s amended petition asserts several demands and theories


of recovery based on a single cause of action arising out of one very complex

transaction or occurrence.     While the specific remedy sought in the form of a

mandatory preliminary injunction may not be available to Mr. Harrington, the law

affords some remedy based on the facts alleged in the amended petition and the facts

shown in the documents annexed thereto, which are accepted as true for purposes of


the exception.    See Deshotels, 226 So. 3d at 1218; see also Expert Riser Solutions,



                                            12
LLC, 270 So.3d at 663.       With more than one item of damages or theory of recovery

arising out of a single transaction or occurrence, the trial court erred in rendering a

partial judgment on the LSU Defendants' exception raising the objection of no cause

of action to dismiss one item of damages or theory ofrecovery, i.e., the mandatory

preliminary injunction. See Everything on Wheels Subaru, Inc.,                6I6 So.2d at


1239.   See also McGowan v. Ramey, 484 So. 2d 785, 791 ( La. App. 1 st Cir. 1986)

 finding that an objection of no cause of action is not the proper procedural vehicle

to eliminate an isolated claim of relief from consideration by the court and noting

that if a court determines that a plaintiff is not entitled to certain relief, it can decline


to give it).   Accordingly, we find merit in Mr. Harrington' s first assignment of error.

                                     CONCLUSION


        Based on the above and foregoing, we affirm that portion of the trial court' s

March 28, 2022         amended judgment insofar as        it denied plaintiff,    Colby S.

Harrington' s motion for reconsideration and/ or rehearing of the September 23, 2020

ruling on the mandatory preliminary injunction.          We reverse that portion of the


judgment sustaining the peremptory exception raising the objection of no cause of

action filed by defendants, the Board of Supervisors of Louisiana State University

and Agricultural and Mechanical College, Andrea Beauchamp Carroll, Thomas C.

Galligan, P. Raymond Lamonica, and Alexander Timothy Griffin, and dismissing

plaintiff' s claim for mandatory preliminary injunction with prejudice.         This matter


is remanded to the trial court for further proceedings consistent with this opinion.


All costs of this appeal in the total amount of $13, 961.    00 are assessed equally, one-

half against plaintiff Colby S. Harrington and one-half against defendants the Board

of Supervisors of Louisiana State University and Agricultural and Mechanical

College, Andrea Beauchamp Carroll, Thomas C. Galligan, P. Raymond Lamonica,

and Alexander Timothy Griffin.

        AFFIRMED IN PART; REVERSED IN PART; REMANDED.



                                             13
HARRINGTON                                               STATE OF LOUISIANA



                                                         COURT OF APPEAL

VERSUS


                                                         FIRST CIRCUIT
BOARD OF SUPERVISORS OF
LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND
MECHANICAL COLLEGE ET AL                                 NUMBER 2021 CA 1527



CHUTZ, J., concurring.


      I disagree with the rationale set forth by the majority in its affirmance of the

trial court' s denial of the motion for reconsideration/ rehearing filed by plaintiff-

appellant, Colby Harrington, in which he sought a different result from the trial

court' s ruling on his request for a mandatory preliminary injunction against the

defendants -appellees, the Board of Supervisors of Louisiana State University and

Agricultural and Mechanical College, Andrea Carroll, Thomas Galligan, Raymond


Lamonica, and Alexander Timothy Griffin. As the majority correctly points out, the

Louisiana    Code    of   Civil   Procedure     does   not   provide   for   a   motion    to



reconsider/rehearing of a judgment rendered by the trial court. Instead, such a motion

is generally treated as a motion for new trial. See Whitney Bank v. Rayford, 2021-

0406 ( La. App. 1 st Cir. 1219/ 21),   332 So. 3 d 1243, 1247 n.4.


       Here, the trial court denied the requested mandatory preliminary injunction on

September 23, 2020, and notice of judgment issued on September 25, 2020. It was

not until November 18, 2020 that Harrington moved for rehearing/reconsideration

of that ruling. The delay for filing a motion for a new trial is not later than seven

days, exclusive of legal holidays, after the clerk has mailed notice ofjudgment. See

La. C. C. P. art. 1974. Thus, Harrington' s motion was untimely. See e.-,         Harris v.


                                                                                          310
Louisiana Dept ofPub. Safety & Corr., 2019- 1657 ( La. App. 1 st Cir. $/3/ 20),
So -3d 211, 214 (   where a motion for reconsideration was untimely filed, it was
without effect).



         Furthermore, "[   t]he articles regulating new trials ( La. [ C. C. P.]   arts.   1971, et


seq.)   pertain to cases which have been tried on the merits, and the articles have no

relation to interlocutory orders such as orders or,judgments bearing on preliminary

injunctions which are only rendered during the course of the proceeding and before
final judgment." .Stevens Constr. &       Design, L.L. C. v St. Tammany Fire Prot. Dist.

No. 1, 2018- 1759 (La. App. 1 st Cir. 1/ 16120), 295 So.3d 9541 959, writ denied., 2020-

00977 ( La. 1114120),      303 So. 3d 650 ( quoting Morris v, Transtates Petroleum, Inc.,

258 La. 311, 322, 246 So.2d 183, 187 ( 1971)). In light of this jurisprudence and the


untimeliness of Harrington' s pleading, I believe the trial court correctly denied the

relief requested in the motion for reconsideration/ rehearing.

         Since Harrington has alleged two or more items of damages or theories of


recovery arising out of the operative facts of a single transaction or occurrence, see

Everything on Wheels Subaru, Inc. v. Subaru South, Inc., 616 So.2d 1234, 1239

 La. 1993),   1 feel constrained to concur with the majority' s conclusion that the trial

court' s partial judgment, sustaining the exception of no cause of action to dismiss

only Harrington' s claim for a mandatory preliminary injunction, was reversible

error.



         For these reasons, I concur,




                                                 2